        Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 1 of 13




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 JOHNOTHON LANCE MORRISON,
                                               Case No. 1:20-cv-00566-DCN
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 JAY CHRISTENSEN; CAPTAIN
 MARTINEZ; and SGT. L. MILLER,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Johnothon Lance Morrison’s

Complaint as a result of Plaintiff’s status as an inmate and in forma pauperis request. The

Court now reviews the Complaint to determine whether it should be summarily dismissed

in whole or in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and

otherwise being fully informed, the Court enters the following Order directing Plaintiff to

file an amended complaint if Plaintiff intends to proceed.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is appropriate.

The Court must dismiss a complaint or any portion thereof that states a frivolous or



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 2 of 13




malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”). On August 27, 2020, Plaintiff was transferred from Ada County custody to

IDOC custody and taken to the Idaho State Correctional Institution (“ISCI”). Plaintiff

informed two correctional officers, Defendants Martinez and Miller, that Plaintiff had been

attacked at Ada County Jail and placed in protective custody there. Compl., Dkt. 3, at 3-4.

While Plaintiff was in state prison on previous charges, he had spent some time in IDOC


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 3 of 13




protective custody but had been released from protective custody in October 2019.

       Plaintiff also told Martinez and Miller that he “could not be around general

population inmates.” Id. at 3. Miller said, “ok,” and Martinez said, “We will get you taken

care of.” Id. at 3–4.

       Plaintiff was then lined up and placed in “a room with general population inmates.”

Id. at 3. Plaintiff again told Miller that he had been in protective custody in Ada County.

Miller again replied, “ok.” Id. at 4. Miller then turned around, and Plaintiff “was attacked

from behind.” Id. Plaintiff sustained injuries to his eye and nose, as well as mental and

emotional trauma. Id. at 3–4.

       Plaintiff sues Martinez and Miller, alleging Eighth Amendment claims that

Defendants failed to protect him from the attack. Plaintiff brings the same claim against

Jay Christensen, the Warden of ISCI, asserting that “staff forced and compelled [Plaintiff]

to be placed in a room with those who staff knew were going to assault me” and that

Christensen “knew of this plan.” Id. at 2. Plaintiff seeks monetary damages.

4.     Discussion

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 60 days to amend the Complaint. Any amended complaint

should take into consideration the following.

       A.      Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 4 of 13




under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials generally are not liable for damages in their individual capacities

under § 1983 unless they personally participated in the alleged constitutional violations.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at 677 (“[E]ach

Government official, his or her title notwithstanding, is only liable for his or her own

misconduct.”). Section 1983 does not allow for recovery against an employer or principal

simply because an employee or agent committed misconduct. Taylor, 880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) set in motion a series of acts by others that

violated the Constitution, or knowingly refused to terminate a series of such acts, which

the supervisor “knew or reasonably should have known would cause others to inflict a

constitutional injury”; (2) knowingly failed to act or acted improperly “in the training,

supervision, or control of his subordinates”; (3) acquiesced in the constitutional

deprivation; or (4) engaged in “conduct that showed a reckless or callous indifference to


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 5 of 13




the rights of others.” Id. at 1205–09 (internal quotation marks omitted).

       A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or employees[,]

the need for more or different training [was] so obvious, and the inadequacy so likely to

result in the violation of constitutional rights, that the [supervisor or training official] can

reasonably be said to have been deliberately indifferent to the need.” City of Canton v.

Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim, a plaintiff

must allege facts showing a “pattern of violations” that amounts to deliberate indifference.

Connick v. Thompson, 563 U.S. 51, 72 (2011).

       Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a pattern

of violations sufficient to render the need for further supervision obvious. Dougherty v.

City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks omitted). That

is, if a supervisory or training official had “knowledge of the unconstitutional conditions”

through such a pattern of violations—including knowledge of the “culpable actions of his

subordinates”—yet failed to act to remedy those conditions, that official can be said to have

acquiesced “in the unconstitutional conduct of his subordinates” such that a causal

connection between the supervisor and the constitutional violation is plausible. Starr, 652

F.3d at 1208.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must allege

facts showing a causal link between each defendant and Plaintiff’s injury or damage.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 6 of 13




Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

            i.       Standards of Law Governing Plaintiff’s Claims

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. To state a claim under the Eighth Amendment, a plaintiff

must show that he is (or was) “incarcerated under conditions posing a substantial risk of

serious harm,” or that he has been deprived of “the minimal civilized measure of life’s

necessities” as a result of the defendant’s actions. Farmer v. Brennan, 511 U.S. 825, 834

(1994) (internal quotation marks omitted). An Eighth Amendment claim requires the

plaintiff to satisfy both (1) an objective standard, “that the deprivation was serious enough

to constitute cruel and unusual punishment, and (2) a subjective standard, that the

defendant acted with “deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th

Cir. 2012), overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th

Cir. 2014) (en banc).

       To rise to the level of an Eighth Amendment violation, the deprivation alleged must

be objectively sufficiently harmful, Farmer, 511 U.S. at 834, or, in other words,

sufficiently “grave” or “serious,” Wilson v. Seiter, 501 U.S. 294, 298 (1991). As the United

States Supreme Court has explained:

                     Not every governmental action affecting the interests or
              well-being of a prisoner is subject to Eighth Amendment
              scrutiny, however. After incarceration, only the unnecessary
              and wanton infliction of pain constitutes cruel and unusual
              punishment forbidden by the Eighth Amendment. To be cruel
              and unusual punishment, conduct that does not purport to be
              punishment at all must involve more than ordinary lack of due
              care for the prisoner’s interests or safety.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 7 of 13




Whitley v. Albers, 475 U.S. 312, 319 (1986) (internal quotation marks, citation, and

alteration omitted).

       As this Court has previously stated, a “prison official’s duty under the Eighth

Amendment is to ensure reasonable safety, not absolute safety.” Martinez v. Field, No.

1:17-CV-00337-DCN, 2020 WL 2576178, at *7 (D. Idaho May 21, 2020) (unpublished)

(internal quotation marks omitted). “General fears about being harmed by a fellow inmate

or a prison gang are not enough” to establish an Eighth Amendment violation:

              Inmates have no claim under the Eighth Amendment based on
              a general unsubstantiated fear of assault by a fellow inmate or
              by a specific group. Otherwise, courts would be flooded with
              prisoner litigation. Instead, to satisfy Farmer, the prisoner
              must present evidence of a particularized fear based upon prior
              threats or upon members of a specific group who have the
              motive and the ability to commit an assault themselves or
              through intermediaries.

Id. at *8; see Savocchio v. Crabtree, No. CV-97-1698-ST, 1999 WL 562692, at *5 (D. Or.

July 12, 1999) (unpublished) (holding that inmate satisfied burden of showing sufficiently

serious deprivation from fears of attack by gang members because petitioner “had long-

standing problems with members of [the gang], including a bad drug deal[,] … a contract

being placed on his life,” and having been identified as a snitch).

       With respect to the subjective prong of an Eighth Amendment claim, a defendant

acts with deliberate indifference only if the defendant (1) was aware of the risk to the

prisoner’s health or safety, and (2) deliberately disregarded that risk. Farmer, 511 U.S. at

837. “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.” Gibson,



INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 8 of 13




290 F.3d at 1188. Moreover, even prison officials or medical providers who did know of a

substantial risk to an inmate’s health or safety will not be liable under § 1983 “if they

responded reasonably to the risk, even if the harm ultimately was not averted.” Farmer,

511 U.S. at 844.

       Prison officials who act with deliberate indifference “to the threat of serious harm

or injury” by one prisoner against another are subject to liability under § 1983. Berg v.

Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). “Having incarcerated persons with

demonstrated proclivities for antisocial criminal, and often violent, conduct, having

stripped them of virtually every means of self-protection and foreclosed their access to

outside aid, the government and its officials are not free to let the state of nature take its

course.” Farmer, 511 U.S. at 833 (internal quotation marks, citation, and alterations

omitted).

       Even an obvious, substantial danger of attack by another inmate does not result in

liability if the official is not subjectively aware of it. However, a prison official cannot

“escape liability for deliberate indifference by showing that, while he was aware of an

obvious, substantial risk to inmate safety, he did not know that the complainant was

especially likely to be assaulted by the specific prisoner who eventually committed the

assault.” Farmer, 511 U.S. at 843.

            ii.      The Complaint Does Not State a Plausible § 1983 Claim

       Plaintiff’s Complaint fails to state a claim for relief under § 1983. Plaintiff

communicated only vague information to Martinez and Miller regarding Plaintiff’s fears

of unidentified general population inmates. Though Plaintiff need not show that he warned


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 9 of 13




prison staff specifically about the very prisoner who attacked him, Plaintiff must at least

plausibly allege that Martinez and Miller were subjectively aware of a substantial risk to

Plaintiff’s safety.

       Plaintiff told Miller that he had been placed in protective custody in Ada County

because he had been attacked, but he did not say by whom. Plaintiff had previously been

taken out of protective custody when he was in prison, indicating that Plaintiff’s problems

were limited to this recent encounter with an inmate in the Ada County Jail. Plaintiff did

not communicate to either correctional officer any information about a risk of attack by

any inmates in the prison. Thus, Plaintiff has not plausibly alleged that he had “a

particularized fear based upon prior threats or upon members of a specific [inmate] group

who [had] the motive and the ability to commit an assault themselves or through

intermediaries.” Martinez, 2020 WL 2576178, at *8.

       Given Plaintiff’s previous experience being removed from IDOC protective

custody, it was reasonable for the correctional officers to believe that Plaintiff did not—in

IDOC custody in August 2020—face a substantial risk of being attacked by unidentified

“general population” inmates. Rather than actually knowing that Plaintiff faced a

substantial risk of harm, the “obvious alternative explanation” is that Martinez and Miller

subjectively believed any risk to Plaintiff’s safety to be insubstantial, given the limited

information available to them at the time. Iqbal, 556 U.S. at 682.

       Plaintiff’s claims against Defendant Christensen are implausible for an additional

reason. The Complaint does not plausibly allege a “sufficient causal connection” between

the warden’s conduct and Martinez and Miller’s failure to immediately place Plaintiff in


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
            Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 10 of 13




protective custody. Starr, 652 F.3d at 1207.

          Plaintiff’s allegation that Christensen “knew” Plaintiff was at a substantial risk of

harm is nothing more than a conclusory statement, which the Court is not required to accept

as true for purposes of screening under §§ 1915 and 1915A. See Iqbal, 556 U.S. at 678

(“[T]he tenet that a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”). Further, Plaintiff’s allegations

imply that the events described in the Complaint took place immediately or shortly after

Plaintiff’s transfer to ISCI, and within a tight time frame. A trier of fact could not

reasonably infer that, during the short time Plaintiff was in the prison prior to the attack,

the warden himself—who is responsible for over a thousand inmates—somehow became

aware that Plaintiff faced a substantial risk of serious harm.

          For these reasons, the Complaint does not state a claim upon which relief may be

granted under § 1983.

          B.       State Law Claims

          In addition to § 1983 claims, Plaintiff asserts state law claims, though Plaintiff does

not identify any such claims.1 See Compl. at 1. Because the Complaint fails to state a federal

claim upon which relief may be granted, the Court declines to exercise supplemental

jurisdiction over Plaintiff’s state law claims, whatever those claims might be. See 28 U.S.C.

§ 1367(c). If Plaintiff is allowed to proceed on a federal claim in an amended complaint,



1
    In any amended complaint, Plaintiff should identify which state law claims he intends to assert.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 11 of 13




and if the amended complaint states a plausible state law claim, the Court will reconsider

the issue of supplemental jurisdiction.

5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by Kay v.

Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal connection

between each defendant’s actions and the claimed deprivation. Taylor, 880 F.2d at 1045;

Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of

official participation in civil rights violations are not sufficient to withstand a motion to

dismiss” or to survive screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents

of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (“Nor

does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” (internal quotation marks and alteration omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3) the

dates on which the conduct of the defendant allegedly took place; (4) the specific conduct

or action Plaintiff alleges is unconstitutional; (5) the particular federal constitutional

provision (or state law provision) Plaintiff alleges has been violated; (6) facts alleging that

the elements of the violation are met; (7) the injury or damages Plaintiff personally


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
        Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 12 of 13




suffered; and (8) the particular type of relief Plaintiff is seeking from each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon, attach, or incorporate by reference other pleadings or

documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether filed

as a matter of course or upon a motion to amend, must reproduce the entire pleading as

amended. The proposed amended pleading must be submitted at the time of filing a motion

to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An]

amended complaint supersedes the original, the latter being treated thereafter as non-

existent.”), overruled in part on other grounds by Lacey v. Maricopa County, 693 F.3d

896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc.,

896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court erred by entering

judgment against a party named in the initial complaint, but not in the amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as an “Amended Complaint.” Plaintiff’s name and address

should be clearly printed at the top left corner of the first page of each document filed with

the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to Review

the Amended Complaint.” If Plaintiff does not amend within 60 days, or if the amendment

does not comply with Rule 8, this case may be dismissed without further notice. See Knapp

v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant knowingly and repeatedly

refuses to conform his pleadings to the requirements of the Federal Rules, it is reasonable


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
         Case 1:20-cv-00566-DCN Document 7 Filed 03/19/21 Page 13 of 13




to conclude that the litigant simply cannot state a claim.”).

                                                 ORDER

        IT IS ORDERED:

        1.      The Complaint fails to state a claim upon which relief may be granted.

                Plaintiff has 60 days within which to file an amended complaint as described

                above. If Plaintiff does so, Plaintiff must file (along with the amended

                complaint) a Motion to Review the Amended Complaint. If Plaintiff does not

                amend within 60 days, this case may be dismissed without further notice.

                Alternatively, Plaintiff may file a Notice of Voluntary Dismissal if Plaintiff

                no longer intends to pursue this case.2

        2.      Plaintiff’s request for appointment of counsel (contained in the Complaint)

                is DENIED without prejudice. Plaintiff may renew the request for counsel in

                an amended complaint.


                                                           DATED: March 19, 2021


                                                           _________________________
                                                           David C. Nye
                                                           Chief U.S. District Court Judge




2
 A voluntary dismissal under Federal Rule of Civil Procedure 41(a)(1) is not a dismissal for frivolity, for
maliciousness, or for failure to state a claim upon which relief may be granted and, therefore, does not count
as a “strike” under 28 U.S.C. § 1915(g).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
